Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000587
                                                       20-NOV-2012
                                                       08:47 AM

                         SCWC-11-0000587

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



             IN THE MATTER OF MEGGAN MARIE PHARMER,
                 Mother for and on Behalf of HA



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000587; FC-M NO. 09-1-0078)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
     Circuit Judge Wilson, in place of Acoba, J., recused)

          The application for a writ of certiorari, filed on
October 12, 2012, is hereby rejected.
          DATED: Honolulu, Hawai#i, November 20, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson